DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20-21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim recites “the retention face having a cushion.” Claim 1, from which claim 16 depends, recites “a cushion or a pad of the disc tool.” It is unclear if the cushion recited in claim 16 is the same as the previously recited cushion or pad of claim 1, or if this claim limitation is meant to describe an additional cushion. For the purposes of this examination, the cushion of claim 16 will be read as further limiting the cushion or pad of claim 1.
Regarding claims 20-21 and 23-24, each of these claims uses the term “and/or,” making it unclear what features are intended to limit the claim. For example, claim 20 recites “the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-21, 23-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al (US 4905421, previously cited) in view of Eto et al (US 2011/0275293, previously cited) and further in view of Champayne (US 3826045).
Regarding claim 1, Maier teaches a portable machine tool (1) having a disc tool (5) and a drive motor (col 3, lines 35-36; “driving motor”) which is arranged in a machine housing (elements 2, 3) for driving the disc tool to produce a rotating movement (col 3, lines 21-26) of a processing face (fig 1, flat bottom face of tool 5) of the disc tool, wherein the portable machine tool can be guided with the processing face forwards in a main working direction and laterally transversely relative to the main working direction in at least one transverse working direction for a grinding or polishing operation of a workpiece surface (the tool can be moved in any direction as it is a handheld tool), wherein the portable machine tool has, for the disc tool, a covering device (covering device 7 including elements 8, 9, 13) , which has at least one protection wall (8, 9) which is arranged upstream of at least one side face of the disc tool which extends beside the processing face with respect to the main working direction or the at least one transverse working direction in order to protect against contact with obstacles (fig 4, protection wall of covering device is upstream of side face on the left of disc tool 5), wherein the at least one protection wall of the covering device covers side flanks of the disc tool (fig 3, partially covers side flanks at top and bottom of disc as viewed in fig 3), and wherein the disc tool protrudes freely counter to the main working direction backwards through a free portion of the covering device such that the covering device does not cover a rear portion of the disc tool with respect to the main working direction (rear portion of the tool, at right side as viewed in fig 4, is uncovered). Maier does not teach the protection wall completely or substantially 
Regarding claims 3-10, Maier, as modified, teaches all the limitations of claim 1 as described above. Maier further teaches the covering device (7) is removably secured to the machine housing using securing means (col 7, lines 29-36), wherein the disc tool, when the covering device is removed, is without covering of the entire outer periphery or side edge region thereof (col 7, lines 32-36; “visible all around”); wherein the securing means comprise a plug-type receiving member on the machine housing for fitting the covering device (col 7, lines 41-47); wherein the covering device can be secured to the machine housing or can be removed from the machine housing without application of a tool to the covering device (col 7, lines 45-50; “operated by hand”); wherein the covering comprises a clamp (described col 7, lines 48-62), the clamp comprising lateral members surrounding the machine housing at mutually opposing sides (fig 5; cylindrical tubing 41 includes opposing lateral sides clamping onto machine housing 40; col 7, lines 41-47);wherein on the lateral side members of the clamp, locking means (42) for engagement with the machine housing are provided and wherein the lateral members for securing to the machine housing can be redirected away from each other (col 7, lines 41-62; can be clamped or unclamped); wherein the processing face is substantially circular (bottom face of disc 5 is circular); and wherein a gear mechanism for producing the drive movement of the disc tool is arranged between the drive motor and the disc tool (“driving gear” described col 3, lines 34-41). 
Regarding claims 12-14, Maier, as modified, teaches all the limitations of claim 1 as described above. Maier, as modified by Eto, further teaches the at least one protection wall covers the disc tool with respect to the main working direction and forms the foremost portion of the portable machine tool with respect to the main working direction (Eto fig 6, left and right 
Regarding claim 15, Maier, as modified, teaches all the limitations of claim 1 as described above. Maier further teaches the disc tool comprises a carrier plate (element 5 carries grinding material) which is driven by the drive motor (col 3, lines 40-46).
Regarding claim 16, Maier, as modified, teaches all the limitations of claim 15 as described above. Maier, as modified by Champayne, further teaches the disc tool comprises a carrier plate (Champayne element 23) having a retention face (Champayne fig 2, bottom face), the retention face having the cushion or pad (21) for securing a grinding means (24) thereto (col 2, lines 13-22). 
Regarding claims 17-21, Maier, as modified, teaches all the limitations of claim 1 as described above. Maier further teaches the machine housing (elements 2 and 3) does not protrude in front of an outer peripheral contour of the covering device or the processing face of the disc tool in the main working direction or the at least one transverse direction (shown in fig 3); wherein a handle element (6) is securely connected to the machine housing or is integral with the machine housing (fig 3); wherein the at least one recess forms a single recess of the 
Regarding claims 23-26, Maier, as modified, teaches all the limitations of claim 1 as described above. Maier further teaches the covering device has at least one through-opening (12) which is used for the influx of external air at an extraction connection of the portable machine tool (col 4, lines 3-6); wherein the at least one protection wall of the covering device covers the disc tool laterally with respect to the main working direction or with respect to the at least one transverse working direction and does not cover it at the rear (fig 3); wherein the geometry of the envelope or the outer peripheral contour of the covering device, with the exception of in the region of the at least one recess, corresponds to the geometry of the outer peripheral contour of the processing face of the disc tool (fig 3; both are circular); and wherein the geometry of the envelope or the outer peripheral contour of the covering device, with the exception of in the region of the at least one recess, is substantially circular (fig 3). 
Regarding claim 27, Maier teaches a portable machine tool (1) having a disc tool (5) and a drive motor (col 3, lines 35-36; “driving motor”) which is arranged in a machine housing (elements 2, 3) for driving the disc tool to produce a rotating movement (col 3, lines 21-26) of a processing face (fig 1, flat bottom face of tool 5) of the disc tool, wherein the portable machine tool can be guided with the processing face forwards in a main working direction and laterally 
Regarding claim 2, Maier, as modified, teaches all the limitations of claim 27 as described above. Maier further teaches the disc tool protrudes freely counter to the main working direction backwards through a free portion of the covering device such that the covering device does not cover a rear portion of the disc tool with respect to the main working direction (rear portion of the tool, at right side as viewed in fig 4, is uncovered).
Regarding claim 28, Maier teaches a portable machine tool (1) having a disc tool (5) and a drive motor (col 3, lines 35-36; “driving motor”) which is arranged in a machine housing (elements 2, 3) for driving the disc tool to produce a rotating movement (col 3, lines 21-26) of a processing face (fig 1, flat bottom face of tool 5) of the disc tool, wherein the portable machine tool can be guided with the processing face forwards in a main working direction and laterally 
Regarding claim 30, Maier teaches a portable machine tool (1) having a disc tool (5) and a drive motor (col 3, lines 35-36; “driving motor”) which is arranged in a machine housing (elements 2, 3) for driving the disc tool to produce a movement (col 3, lines 21-26) of a processing face (fig 1, flat bottom face of tool 5) of the disc tool, wherein the portable machine tool can be guided with the processing face forwards in a main working direction and laterally transversely relative to the main working direction in at least one transverse working direction for a grinding or polishing operation of a workpiece surface (the tool can be moved in any direction as it is a handheld tool), wherein the portable machine tool has, for the disc tool, a covering device (covering device 7 including elements 8, 9, 13) , which has at least one .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier, Eto and Champayne as applied to claim 10 above, and further in view of Tiede et al (US 2005/0079808, previously cited).
Regarding claim 11, Maier teaches all the elements of claim 10 as described above. Maier does not teach switching between eccentric, oscillating, hypercycloid or rotating drive movement. Tiede teaches a portable machine tool including a gear mechanism (78, 80) which can be switched between eccentric movement and hypercycloid movement of the disc tool ([0036]; small eccentric rotation switched to superposed hypercycloid movement). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide a switch for different movement types on the tool of Maier in order to allow the tool to provide multiple machining processes, such as coarse and fine as taught by Tiede ([0036]). 
Claims 29 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al (US 4905421, previously cited) in view of Eto et al (US 2011/0275293, previously cited) and further in view of Bosten (US 2002/0016143, previously cited).
Regarding claim 29, Maier teaches a portable machine tool (1) having a disc tool (5) and a drive motor (col 3, lines 35-36; “driving motor”) which is arranged in a machine housing (elements 2, 3) for driving the disc tool to produce a rotating movement (col 3, lines 21-26) of a processing face (fig 1, flat bottom face of tool 5) of the disc tool, wherein the portable machine tool can be guided with the processing face forwards in a main working direction and laterally transversely relative to the main working direction in at least one transverse working direction for a grinding or polishing operation of a workpiece surface (the tool can be moved in any direction as it is a handheld tool), wherein the portable machine tool has, for the disc tool, a covering device (covering device 7 including elements 8, 9, 13), which has at least one protection wall (8, 9) which is arranged upstream of at least one side face of the disc tool which extends beside the processing face with respect to the main working direction or the at least one transverse working direction in order to protect against contact with obstacles (fig 4, protection wall of covering device is upstream of side face on the left of disc tool 5), Maier does not teach the protection wall having at least one recess through which the disc tool protrudes. Eto teaches a portable machine tool having a covering device (1) having at least one protection wall wherein the at least one protection wall has, with respect to a main working direction or at least one transverse working direction, at least one recess (fig 6; in front of tool in wall 34) through which the disc tool protrudes with a side edge region freely in front of an outer peripheral contour of the covering device in the region of the processing face so that an edge portion or corner region of the processing face of the disc tool, which portion or region extends as far as the side edge region is ready in a state unimpeded by the at least one protection wall for an edge-side processing operation of the workpiece surface (fig 6; [0041]). It would have 
Regarding claim 22, Maier, as modified, teaches all the limitations of claim 29 as described above. Maier further teaches the at least one protection wall of the covering device extends as far as the processing face (fig 2; see side wall 8, 9 extending as far as the processing face of the disc tool 5). 
Response to Arguments
Applicant's arguments filed 17 Sep 2021 have been fully considered but they are not persuasive. Applicant states that the term “and/or” has been deleted from the claims to alleviate the previous 112b rejections. However, claims 20-21 and 23-24 still contain this term and are unclear for the reasons detailed in the rejection above. Regarding claim 1, applicant further argues that Esenwein does not teach or render obvious the claimed recess, free portion, and covering of side flanks of a cushion or pad of the disc tool. Applicant provides further arguments to Esenwein regarding the newly added independent claims 27-30. However, . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar machine tools are cited, including those with covering devices which include recesses and free portions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723